Stradley Ronon Stevens & Young, LLP A Pennsylvania Limited Liability Partnership Woodland Falls Corporate Park 200 Lake Drive East, Suite 100 Cherry Hill, NJ08002-1171 Telephone856.321.2400 Fax856.321.2415 www.stradley.com Ms. Anne Nguyen Parker Branch Chief United States Securities and Exchange Commission Washington, DC20549 Re:Tasty Baking Company Form 10-K for the Fiscal Year Ended December 26, 2009 Filed March 11, 2010 Schedule 14A Definitive Proxy Statement Filed March 30, 2010 File No. 001-05084 Dear Ms. Parker: Thank you for taking the time to speak with me today regarding the SEC comment letter to our client, Tasty Baking Company (“Company”), dated September 27, 2010, which the Company received on October 4, 2010. As we discussed, the Company is seeking some additional time to respond to the SEC comment letter.Accordingly, this letter serves to confirm our conversation that the Company will be filing its response on or before Tuesday, October 26, 2010. I appreciate your cooperation in this matter.Please call me ifyou have any questions in the interim.I can be reached at 856-321-2413. Sincerely, /s/ Eric D. Schoenborn Eric D. Schoenborn cc:Caroline Kim Paul D. Ridder
